Citation Nr: 1147083	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-28 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Propriety of reduction of the Appellant's disability compensation benefits from November 29, 2004 due to incarceration for conviction of a felony.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from July 1981 to July 1984, and from January 2003 to August 2003, as well as a subsequent unverified period of active service.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the RO in Waco, Texas.

The Board notes that, although the Veteran requested a RO hearing in October 2008, he specifically withdrew his request in a November 2008 letter signed by him.  There are no other outstanding hearing requests of record.

The Board also notes that it appears the Veteran filed a claim for a waiver of the overpayment created by the retroactive reduction in payments.  An October 2008 letter from the Debt Management Center denied his request for a smaller withholding in repayment of the debt, but there does not appear to be a decision regarding the requested waiver.  In correspondence received from the Veteran in April 2009, he noted that he was repaying his debt, and he did not request a waiver.  Should the Veteran wish to file a claim for a waiver of overpayment, he should contact the RO or the Debt Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of this appeal.

2.  On September 29, 2004, the Veteran was incarcerated for conviction of a felony and the term of his incarceration exceeded 60 days.

3.  In May 2008 the Veteran was notified of the proposed reduction of compensation benefits due to incarceration, any dependents' rights to apportionment, the possible resumption of benefits upon his release from incarceration, and that the payment reduction would be effective on November 29, 2004, 61 days after incarceration for a felony.


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation benefits to 10 percent, effective from November 29, 2004, due to incarceration for a felony conviction, was proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.103, 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; the Veteran does not dispute the fact of his incarceration for conviction of a felony, and he does not dispute the date of such incarceration.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the rate of compensation payable to incarcerated veterans; therefore, the VCAA is inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Analysis of Reduction

The Board notes that this case involves a rather complex sequence of events at the RO.  To summarize, the Veteran was incarcerated by the Texas Department of Criminal Justice beginning September 29, 2004.  In February 2005, the RO sent the Veteran a proposal to reduce the payment of benefits pursuant to 38 C.F.R. § 3.665 due to incarceration for a felony, effective November 29, 2004, which was the 61st day of felony incarceration.  A May 2005 RO decision effected this proposal.  An account printout from June 2007 reveals that payments were made in the reduced amount from November 29, 2004 through at least August 2007.  

In January 2008, the RO sent the Veteran a letter proposing to stop payments effective January 26, 2004 due to his return to active duty.  This was based on information obtained from the Department of Defense showing that he returned to active duty on that date.  By decision of April 2008, the RO stopped payments and informed the Veteran that payments would be resumed upon his release from active duty.  

The Veteran responded by letter received in April 2008, reminding the RO that he had been incarcerated since September 2004.  The RO responded by decision dated in May 2008 by reinstating benefits reduced due to return to active duty effective December 1, 2005, and by purporting to reduce his payments under 38 C.F.R. § 3.665 effective September 29, 2004.  We use the term purported because, except for a cost of living adjustment,  it does not appear that this action represents a change in what the Veteran was actually being paid prior to the action of April 2008, as he had previously been paid at a reduced rate due to incarceration.  

In April 2009, the RO sent the Veteran another letter proposing to reduce his benefits effective January 26, 2004 due to his return to active duty.  In a June 2009 letter from the RO, the Veteran was informed that the April 2009 notice was sent in error.  

The Board finds that the essential facts necessary to a resolution of the claim are of record.  There appears to be no remaining question regarding the reduction in payments due to return to active duty, as that action was essentially reversed by the RO at the time of the May 2008 decision with the exception of the time during which the Veteran was incarcerated.  As noted in the Introduction, a waiver claim has not been adjudicated, and it does not appear that the Veteran is currently seeking a waiver.  Moreover, the reduction in benefits due to incarceration as effectuated by the May 2005 decision is not on appeal.  The issue on appeal is limited to whether the reduction under 38 C.F.R. § 3.665, as effectuated in the May 2008 decision, was proper.  As will next be discussed, the Board finds that the reduction was proper.

The law and regulations provide that a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a veteran with a service-connected disability rated at 20 percent or more, the veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  Id.

VA must notify a veteran that his benefits are subject to reduction due to incarceration, of the rights of dependents to an apportionment while such veteran is incarcerated, and conditions under which payments to such veteran may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).  

On April 29, 2008, the RO was informed of the Veteran's incarceration by the Texas Department of Criminal Justice beginning September 29, 2004 notwithstanding the fact that it had previously been informed of this fact and had previously taken action to reduce the Veteran's benefits.  The projected release date as of June 2009 is in September 2014.  The Veteran does not contend and the evidence does not show that the conviction has been overturned or that the Veteran has been released.  Accordingly, the requirements for the reduction of the Veteran's disability compensation benefits due to incarceration, from November 29, 2004, have been met.  38 C.F.R. § 3.665.

The Board has considered the applicability of 38 C.F.R. § 3.105 (e) (2011) in this case, as the Board acknowledges that the RO did not send the Veteran a rating proposing the reduction, as specified in that section; however, the Board finds that those provisions do not apply to actions under 38 C.F.R. § 3.665.  Specifically, 38 C.F.R. § 3.105 (e) pertains to reduction in evaluations of service-connected disabilities.  In actions under 38 C.F.R. § 3.665 neither the evaluation for any particular disability nor the combined rating is reduced; rather, 38 C.F.R. § 3.665 refers to a reduction in payments.  Significantly, 38 C.F.R. § 3.665 (j) makes specific reference to a potential increase in the schedular evaluation during the period when payments are reduced due to incarceration.  This clearly indicates that the concepts of evaluation and payment are separate and distinct.  By its wording, 38 C.F.R. § 3.105 (e) applies only to reductions in evaluations and does not apply to actions under 38 C.F.R. § 3.665 to reduce payments.  Here, the Veteran's evaluation has not been reduced, but remains at the same 40 percent combined rate as at the time of the reduction in payment of compensation.  

The Board also notes that 38 C.F.R. § 3.105 (h) pertains to other reductions/discontinuances and specifies reductions or discontinuances of benefits by reason of information received concerning income, net worth, dependency, or marital or other status.  Incarceration for a felony is not listed under this section, and the Board finds that it does not apply here.

While 38 C.F.R. § 3.105 (e) and (h) are not applicable in this case, 38 C.F.R. § 3.665 does contain its own notification provisions.  Those provisions specify that VA will inform a person whose benefits are subject to reduction of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  In this case, the May 2008 decision contained this required information.  

In sum, the law, rather than the facts in this case, is dispositive.  The requirements for the reduction of the Veteran's disability compensation benefits due to incarceration have been met, and the reduction was proper.  Accordingly, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).


ORDER

A finding of impropriety of the reduction of the Veteran's disability compensation benefits from November 29, 2004 due to incarceration for conviction of a felony is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


